DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's (RCE) submission filed on August 2, 2022 has been entered.

Status of the Claims
Receipt and entry of Applicants’ reply filed on August 2, 2022 in conjunction with Applicant’s RCR is acknowledged.  Claims 1-2 and 16 are amended.  Thus, Claims 1-7 and 9-16 are pending and are further examined on the merits in the U.S. National stage application. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			rotational axis of the rotor surface (2a, Fig. 1, Claim 1, lines 3 and 4; it is not understood where the rotational axis is disposed for the diablo-shaped rotor surface relative to the axis of rotation (Axis A-A, Fig. 1) of the rotor (2)).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
			each of reference numerals 12a and 12b as shown in Fig. 3a are not described in the specification, and 
			while Figs. 4 and 5 are directed to the non-elected invention the Examiner further noticed with a reading of the specification that reference numeral 10’ as shown in Fig. 4 is not found described in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
The following claims are objected to because of the following informalities:  
		“the chamber-defining rotor surface.” (Claim 5, line 2) should be ‘the [[
		“a space external of the chamber” (Claim 11, last line) should be ‘a space external of the annular chamber’.  
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	The amended limitation “and the piston extends only partially around a rotational axis of the rotor surface” (Claim 1, lines 3 and 4) which is not described as such in the specification and/or reasonably ascertained with a viewing of diablo-shaped rotor surface 2a as shown in Figs. 1-3 of the specification.  In contrast, the specification explicitly shows and describes the axis of rotation A-A of the rotor (2) in Fig. 1 (p. 10, lines 5-11) and that “surface 2a of the rotor 2…is substantially symmetric about the axis of rotation of the rotor (2, axis A-A is the axis of rotation of the rotor (2)).  
	The phrase “the piston arranged to rotate through the annular chamber, and rotation of the shutter is driven through the shaft so that rotation of the shutter is synchronized to the rotation of the rotor” (Claim 1, lines 8 and 9) is not described as such in the specification.  In contrast, the specification describes that “Rotation of the shutter disc 3 is arranged to ensure that the timing of the shutter remains in synchrony with the rotor by a suitable transmission (p. 8, lines 2-5; it is the combination of the respective rotations of the shutter and the rotor along with the essential element of the “suitable transmission” that allow for the synchrony between the timing of the shutter and the rotation of the rotor to be attained), however, Claim 1 nowhere recites a transmission.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrases “a rotor comprising a rotor surface” (Claim 1, line 2) and the phrase “and the piston extends only partially around a rotational axis of the rotor surface” (Claim 1, lines 3 and 4) make the claim indefinite in that it is not understood what these phrases in combination actually mean or are attempting to recite.  In contrast, Fig. 3 of the specification shows piston (5) extending from the rotor surface (2a) along a portion of the rotor surface (2a), however, this feature is not recited in the phrases above and/or anywhere in amended Claim 1. Additionally, the amended limitation above makes the claim indefinite in that it is not understood if the outer external surface of piston (5, Fig. 3a of the specification) is considered part of, or an extension of the rotor surface (2a) where the rotational axis of the rotor surface can be located for the scope of this phrase to be attained.   

	The phrase “the piston arranged to rotate through the annular chamber, and rotation of the shutter is driven through the shaft so that rotation of the shutter is synchronized to the rotation of the rotor” (Claim 1, lines 8 and 9) in combination with the specification (p. 8, lines 2-5) makes the claim indefinite in that it is not understood how mere rotation of the piston through the annular chamber/rotation of the shutter is the means of rotation so that respective rotations of the shutter and rotor attain synchrony.  In contrast, the specification describes that “Rotation of the shutter disc 3 is arranged to ensure that the timing of the shutter remains in synchrony with the rotor by a suitable transmission (p. 8, lines 2-5).  Without the essential element of the “suitable transmission” the shutter and rotor would not achieve the claimed synchrony/synchronization and Applicants’ rotary piston and cylinder device would not operate as intended.    
	Claim 1, line 9 recites the element “the rotation of the rotor” (line 9).  There is insufficient antecedent basis for this limitation in the claim.  Additionally, “the rotation of the rotor” limitation above in combination with a previously recited element “a rotational axis of the rotor surface” (Claim 1, line 4) makes the claim indefinite in that it is unclear if Applicant if the rotation relates to the rotor (2, Fig. 1) or if the rotation relates to the rotor surface (2a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, and 9-16 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 102(a)(1) as being anticipated by US3708249 (Luthi; issued on January 2, 1973) (LUTHI).  
	In reference to Claim 1, LUTHI discloses
		A rotary piston and cylinder device (title, Abstract, Figs. 1-6) comprising: 
			a rotor (rotor 22, col. 2, line 36, Figs. 2-4) comprising a rotor surface (Fig. 4), 
			a piston (a rotor land 42, col. 3, line 44, Fig. 4) which extends from the rotor surface and the piston (42) extends only partially around a rotational axis of the rotor surface (longitudinal axis extending in the up and down direction of coaxial shaft 26 as shown in Fig. 4, col. 2, line 37), 
			a stator (casing 12, col. 2, line 35, Fig. 2) at least partially enclosing the rotor (22, best seen in Fig. 2), 
			a rotatable shutter (disc 36, col. 3, line 27) having a shaft (structure attached to 36 and disposed in the left to right direction in Fig. 2), the rotor surface and the stator (21) together defining an annular chamber (includes space about 22 and space about the circle of 22 as shown in Fig. 2), the piston (42) arranged to rotate through the annular chamber (Fig. 2), and rotation of the shutter (36) is driven through the shaft (shaft structure attached to 36 and disposed in the left to right direction as shown in Fig. 2) so that rotation of the shutter (36) is synchronized to the rotation of the rotor (synchronized mesh of 36 and 42 as best shown in Fig. 4), 
			wherein when the annular chamber (includes space about 22 and space about the circle of 22 as shown in Fig. 2) is viewed in axial cross-section (such as in the axial cross section as shown in Fig. 2), a single surface of the stator (a single portion of 16 crossed by the lead line of reference numeral 28 in Fig. 2) defines the annular chamber (includes space about 22 and space about the circle of 22 as shown in Fig. 2) with the rotor surface (Fig. 2).
	In reference to Claim 2, LUTHI further discloses that the single surface (a single portion of 16 crossed by the lead line of reference numeral 28 in Fig. 2) of the stator (16) is a major surface (the single portion is a major surface that undergirds 10 at the bottom of 22) of the stator (16) which defines the annular chamber (includes space about 22 and space about the circle of 22 as shown in Fig. 2).  
	In reference to Claim 4, LUTHI also discloses that the single stator surface (a single portion of 16 crossed by the lead line of reference numeral 28 in Fig. 2) is substantially cylindrical (has cylindrical form as show in axial cross section as best seen in Fig. 2).  
	In reference to Claim 5, LUTHI further discloses that the single stator surface (a single portion of 16 crossed by the lead line of reference numeral 28 in Fig. 2) is radially outward of the chamber-defining rotor surface (of 22, best seen in Fig. 2).  
	In reference to Claim 7, LUTHI also discloses that the rotor surface is substantially symmetrical with respect to a plane which extends through a mid-region of the rotor surface (as 22 is rectangular a plane transverse to 26 through the middle of 22 bisects the 22 into two smaller blocks that are symmetrical to one another, and which plane is perpendicular to the axis of rotation (longitudinal axis through 26 in the up and down direction, Fig. 4) of the rotor (22).
	In reference to Claim 9, LUTHI further discloses that the rotor surface (of 22) is of generally flared profile (spreads outward from shaft 26 in a radial direction, Fig. 4), when viewed in axial cross-section (Fig. 4), and the rotor surface extends between a first rotor surface end region (upper end region of 22 at the end of the lead line of the upper reference numeral 30, Fig. 4) and a second rotor surface end region (lower end region of 22 at the end of the lead line of the lower reference numeral 30, Fig. 4), and the first rotor surface end region being spaced along the axis of rotation of the rotor with respect to the second rotor surface end region (Fig. 4), each of the end regions may have substantially the same radial extent (Fig. 4).  
	In reference to Claim 10, LUTHI further discloses that the rotor surface (of 22) extends between a first rotor surface end region and a second rotor surface end region (Fig. 4), and the first rotor surface end region (region at the end of the lead line of the upper 30 in Fig. 4) being spaced along the axis of rotation (longitudinal axis of 26) of the rotor (22) with respect to the second rotor surface end region (Fig. 4), and both end regions being of is of generally flared profile (extending in the radially outward direction from 26, Fig. 4), when viewed in axial cross-section (Fig. 4). 
	In reference to Claim 11, LUTHI also discloses that the rotor surface (of 22) is provided with a port (a cross sectional section of space of 28 in Fig. 4) to allow communication of working fluid between the annular chamber (includes space about 22 and space about the circle of 22 as shown in Fig. 2) and a space external of the chamber (Fig. 4). 
	In reference to Claim 12, LUTHI further discloses the port (a cross sectional section of space of 28 in Fig. 4) comprises an opening which extends through to an opening (section space of 28 at the bottom of 28 as shown in Fig. 4) in a rearward surface of the rotor surface (at the bottom portion of 22, Fig. 4) which in part defines the annular chamber (includes space about 22 and space about the circle of 22 as shown in Fig. 2).  	
	In reference to Claim 13, LUTHI also discloses the rearward surface is spaced from the rotor surface (the surface of 22 at the bottom of 22 is spaced from the surface of 22 at the top of 22, Fig. 4), in a direction generally along the axis of rotation (longitudinal axis through 26 in the up and down direction as shown in Fig. 4).
	In reference to Claim 14, LUTHI further teaches that the port (a cross sectional section of space of 28 in Fig. 4) is in communication with the annular chamber (includes space about 22 and space about the circle of 22 as shown in Fig. 2) from which exits a portion of a face of the rotor (bottom outer face of the surface at the end of the lead line of the bottom reference numeral 30 in Fig. 4) that is axially spaced from the rotor surface (from the rotor surface at the top of 22 at the end of the lead line of the upper reference numeral 30, Fig. 4).  
	In reference to Claim 15, LUTHI also discloses that the port (a cross sectional section of space of 28 in Fig. 4) is arranged to provide the working fluid porting to or from the annular chamber (includes space about 22 and space about the circle of 22 as shown in Fig. 2) through the rotor surface (Fig. 4).  
	In reference to Claim 16, LUTHI also discloses that the annular chamber (includes space about 22 and space about the circle of 22 as shown in Fig. 2) is substantially defined, when viewed in cross-section (Fig. 4 is an axial cross section) by a plane including the axis of rotation (of 24), by two major surfaces, the single surface of the stator (a single portion of 16 crossed by the lead line of reference numeral 28 in Fig. 2) and a surface of the rotor (of 22, as best seen in Fig. 4).
 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2009/0149323 and US7153112 each show elements and features of the state of the art prior to the filing date of Applicant’s disclosure.   
	

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday August 16, 2022 

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746